DETAILED ACTION
Summary
Claims 1-6, 8-18, and 20-22 are pending in the application. Claims 1-5, 8, 10-11, 13-17, 20, and 21 are rejected under 35 U.S.C. 102(a)(1). Claims 6, 9, 12, 18, and 22 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 11 objected to because of the following informalities:
Claim 9 recites “EEG layout” in line 2. It should recite “electroencephalogram (EEG) layout”.
Claim 11 recites “EEG layout” in line 3. It should recite “electroencephalogram (EEG) layout”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10-11, 13-17, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majewski et al. (U.S PGPub 2016/0166219 A1).
Regarding Claim 1, Majewski teaches a medical detecting system (Abstract) comprising: 

one or more radiation detectors (Fig. 2A, 203) (scintillator) [0023] coupled to the wearable structure (Fig. 1B, 103) [0018] such that the one or more radiation detectors are positioned proximate to the body portion (Fig. 3B, 100 is proximate 106) (Fig. 1B, 103 (detectors) are proximate 106) [0019] and distanced from a surface of the body portion of the subject (Fig. 1B, 106) when the wearable structure is worn by the subject (Fig. 1B, the detectors 103 are on a helmet and mounted on an inner liner. Therefore, the detectors are distanced from a surface by at least the thickness of the liner/helmet) [0022], 
wherein the one or more radiation detectors detect radiation emitted from within the body portion [0021] (scintillators detect radiation emitted from the patient during a PET procedure [0018]).
Regarding Claim 2, Majewski discloses the invention as claimed. Majewski further discloses wherein the wearable structure is at least one of a helmet (Fig. 1B) [0022].
Regarding Claim 3, Majewski discloses the invention as claimed. Majewski further discloses wherein the body portion of the subject includes at least a portion of one or more of the subject's head (Fig. 1B, 106) [0022].
Regarding Claim 4, Majewski discloses the invention as claimed. Majewski further discloses wherein the one or more radiation detectors are disposed within the wearable structure [0022] (between inner liner and outer shell).
Regarding Claim 5, Majewski discloses the invention as claimed. Majewski further discloses wherein a spacer is disposed between the one or more radiation detectors and the surface of the body portion (Fig. 1B) (inner liner that the detectors (103) are disposed on can be considered spacer) when the wearable structure is worn by the subject [0022].
Regarding Claim 8, Majewski discloses the invention substantially as claimed. Majewski further discloses wherein at least one of the one or more radiation detectors are located on a top of the subject's head when the wearable structure is worn by the subject (Fig. 1B, 103 are clearly on top of head) [0019]. 
Regarding Claim 10, Majewski discloses the invention substantially as claimed. Majewski further discloses wherein at least one of the one or more radiation detectors are located above the subject's ears and between a temple and a rear of the subject's head when the wearable structure is worn by the subject (Fig. 1B, 103 above the ear and between the temple and back of head) [0019].

Regarding Claim 13, Majewski discloses a method (Abstract) comprising:
positioning a wearable structure (Fig. 3B, 100) on a body portion of a subject [0030], 
wherein positioning the wearable structure also positions one or more radiation detectors (Fig. 2A, 203) (scintillator) [0023] proximate to the body portion of the subject (Fig. 3B, 100 is proximate 106) (Fig. 1B, 103 (detectors) are proximate 106) [0019];
maintaining a distance between the one or more radiation detectors and a surface of the body portion of the subject (Fig. 1B, 106) (Fig. 1B, the detectors 103 are on a helmet and mounted on an inner liner. Therefore, the detectors are distanced from a surface by at least the thickness of the liner/helmet) [0022]; and 
detecting radiation emitted from within the body portion using the one or more radiation detectors [0021] (scintillators detect radiation emitted from the patient during a PET procedure [0018]).
Regarding Claim 14, Majewski discloses the invention as claimed. Majewski further discloses wherein the wearable structure is at least one of a helmet (Fig. 1B) [0022].
Regarding Claim 15, Majewski discloses the invention as claimed. Majewski further discloses wherein the body portion of the subject includes at least a portion of one or more of the subject's head (Fig. 1B, 106) [0022].
Regarding Claim 16, Majewski discloses the invention substantially as claimed. Majewski further discloses positioning at least a portion of the wearable structure (Fig. 1B, helmet under 103) between the one or more radiation detectors and the surface of the body portion to maintain the distance between the one or more radiation detectors and the surface of the body portion [0022] (the helmet would maintain the distance between the detectors and the surface of the subject).
Regarding Claim 17, Majewski discloses the invention as claimed. Majewski further discloses positioning at least one spacer between the one or more radiation detectors and the surface of the body 
Regarding Claim 20, Majewski discloses the invention substantially as claimed. Majewski further discloses positioning at least one of the one or more radiation detectors on a top of the subject's head when the wearable structure is worn by the subject (Fig. 1B, 103 are clearly on top of head) [0019]. 
Regarding Claim 21, Majewski discloses the invention substantially as claimed. Majewski further discloses positioning at least one of the one or more radiation detectors above the subject's ears and between a temple and a rear of the subject's head when the wearable structure is worn by the subject (Fig. 1B, 103 above the ear and between the temple and back of head) [0019].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Majewski in view of Roth et al. (U.S PGPub 2015/0119704 A1).
Regarding Claim 6, Majewski discloses the invention substantially as claimed. Majewski is silent regarding wherein the one or more radiation detectors are maintained between 1 cm and 15 cm from the surface of the body portion.
Roth teaches a system for PET and SPECT imaging (Abstract). This system has the detectors between 1 and 15 cm for imaging [0374].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Majewski so the radiation detectors are maintained at a distance between 1 cm and 15 cm, as taught by Roth, as this allows the system to obtain images at a desired resolution, thereby improving the imaging quality by allowing the user to choose the needed resolution, as recognized by Majewski [0129]+[0135].
Regarding Claim 18, Majewski discloses the invention substantially as claimed. Majewski is silent regarding wherein the one or more radiation detectors are maintained between 1 cm and 15 cm from the surface of the body portion.
Roth teaches a system for PET and SPECT imaging (Abstract). This system has the detectors between 1 and 15 cm for imaging [0374].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Majewski so the radiation detectors are maintained at a distance between 1 cm and 15 cm, as taught by Roth, as this allows the system to obtain images at a desired resolution, thereby improving the imaging quality by allowing the user to choose the needed resolution, as recognized by Majewski [0129]+[0135].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Majewski.
Regarding Claim 9, Majewski discloses the invention substantially as claimed. Majewski appears to teach wherein the one or more radiation detectors are centered at Cz or Pz in a 10-20 EEG layout (Fig. 1B+1D) [0019].

    PNG
    media_image1.png
    797
    332
    media_image1.png
    Greyscale

While it appears the radiation detectors are centered at Cz, Majewski does not explicitly teach that the detectors are centered are Cz. However, it appears that the detectors are centered at Cz. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date to center the detectors at Cz through routine optimization in determining the optimal locations/configuration of the semi-spherical geometry to determine he configuration with highest sensitivity, as recognized by Majewski [0019].



Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Majewski in view of Czarnecki et al. (U.S Patent 9,606,245 B1).
Regarding Claim 12, Majewski teaches the invention substantially as claimed. Majewski is silent regarding the one or more radiation detectors are sensitive to radiation signals with at least two different energy levels.
Czarnecki teaches a scintillator array for imaging an emission source (Abstract). This system has scintillator which can detect energy are more than one energy level (at least two different energy levels) (Table 2, Energy resolution) (Col 6, lines 4-34) (The PET sensor energy resolution indicates a range of values that the sensor can detect (e.g. 511 keV ± 5% (10% total, so 5% in either direction) in LYSO:Ce), so the sensor can detect more than one energy level).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the scintillator of Majewski with a LYSO:Ce scintillator, as the substitution for one known scintillator with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a LYSO:Ce scintillator are reasonably predictable.
Regarding Claim 22, Majewski teaches the invention substantially as claimed. Majewski is silent regarding s detecting at least two radiation signals with different energy levels emitted from within the body portion using the one or more radiation detectors.
Czarnecki teaches a scintillator array for imaging an emission source (Abstract). This system has scintillator which can detect energy are more than one energy level (at least two different energy levels) (Table 2, Energy resolution) (Col 6, lines 4-34) (The PET sensor energy resolution indicates a range of values that the sensor can detect (e.g. 511 keV ± 5% (10% total, so 5% in either direction) in LYSO:Ce), so the sensor can detect more than one energy level). The system necessarily detects “scatter”, which is noise at a different energy level than the desired signal energy level (Col 7, lines 3-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the scintillator of Majewski with a LYSO:Ce scintillator, as the substitution for one known scintillator with another yields predictable results to one of ordinary skill in the art. One of ordinary skill .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Majewski et al. (U.S Patent 7,884,331 B2), which teaches a wearable PET helmet.
Yamamoto et al. (Yamamoto, Seiichi, et al. "Development of a brain PET system, PET-Hat: a wearable PET system for brain research." IEEE Transactions on Nuclear Science 58.3 (2011): 668-673.), which teaches a PET hat.
Tashima et al. (U.S PGPub 2015/0115162 A1), which teaches a PET helmet system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793